         Case 1:16-cv-00259-KCD Document 120 Filed 04/13/21 Page 1 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

HEALTH REPUBLIC INSURANCE
COMPANY,
                                                          Case No. 16-259C

               Plaintiff,
               on behalf of itself and all others         Judge Davis
               similarly situated,

       vs.

THE UNITED STATES OF AMERICA,

               Defendant.


 JOINT MOTION TO DIVIDE DISPUTE SUBCLASS INTO TWO SUBCLASSES AND
  STIPULATION FOR ENTRY OF PARTIAL JUDGMENT AS TO ONE SUBCLASS

       Pursuant to RCFC 23(c)(5), the Dispute Subclass and the United States move the Court to

divide Dispute Subclass member Freelancers Co-Op of New Jersey, Inc. (“Freelancers”) into a

separate subclass (“Freelancers Subclass”) and certify that the proposed Freelancers Subclass

satisfies the requirements described in RCFC 23(a)-(b). As set forth below, the Parties further

stipulate to entry of judgment as to the Freelancers Subclass.

                                STATUTORY BACKGROUND

       The Patient Protection and Affordable Care Act, Pub. L. No. 111-148 (2010), 124 Stat.

119, and the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152 (2010),

124 Stat. 1029 (collectively, the “ACA”) created several programs under which the Parties’

respective claims arise.

       The ACA created three interrelated risk mitigation programs. Specifically, section 1341

(42 U.S.C. § 18061) created the reinsurance program; section 1342 (42 U.S.C. § 18062) created

the risk corridors program; and section 1343 (42 U.S.C. § 18063) created the risk adjustment
         Case 1:16-cv-00259-KCD Document 120 Filed 04/13/21 Page 2 of 5




program. Section 1322 of the ACA (42 U.S.C. § 18042), relates to the Consumer Operated and

Oriented Plan program, under which the United States provided start-up and solvency loans to

certain insurers. Section 1412 (42 U.S.C. § 18082) authorizes advance payment of premium tax

credits (“APTCs”) to insurers.     Section 1402 (42 U.S.C. § 18071) authorizes cost-sharing

reductions (“CSRs”). Sections 1343 (42 U.S.C. § 18063), 1311 (42 U.S.C. § 18031), and 1321

(42 U.S.C. § 18041) of the ACA authorize the United States to collect user fees for its operation

of the federally-facilitated exchange (“FFE”) and the risk adjustment program.

                                   THE PARTIES’ CLAIMS

       On February 24, 2016, Health Republic Insurance Company (“Health Republic”) filed the

Complaint on behalf of itself and others similarly situated, seeking risk corridors payments under

section 1342 of the ACA for benefit years 2014 and 2015. The Complaint alleges a single count

for violation of section 1342.

       On January 3, 2017, the Court certified the following class (the “Class”):

       All persons or entities offering Qualified Health Plans under the Patient Protection
       and Affordable Care Act in the 2014 and 2015 benefit years, and whose allowable
       costs in either the 2014 or 2015 benefit years, as calculated by the Centers for
       Medicare and Medicaid Services, were more than 103 percent of their target
       amounts (as those terms are defined in the Patient Protection and Affordable Care
       Act). Excluded from the Class are the Defendant and its members, agencies,
       divisions, departments, and employees.

Docket No. 30. In the same order, the Court appointed Health Republic as the class representative

and appointed Quinn Emanuel Urquhart & Sullivan, LLP as lead counsel for the Class. Ultimately,

153 issuers opted into the Class, including Freelancers.

       On April 27, 2020, the United States Supreme Court held that section 1342 of the ACA

“created an obligation neither contingent on nor limited by the availability of appropriations or

other funds,” that the obligation was not affected by subsequently-enacted legislation, and that the




                                                 2
         Case 1:16-cv-00259-KCD Document 120 Filed 04/13/21 Page 3 of 5




“petitioners may seek to collect payment through a damages action in the Court of Federal Claims.”

Maine Community Health Options v. United States, 140 S. Ct. 1308, 1323, 1331 (2020). The

Parties agree that the Supreme Court’s decision in Maine Community Health Options entitles the

Class members to receive payment from the United States under ACA section 1342 for risk

corridors benefit years 2014 and 2015.

       The Court subsequently divided the Class into three subclasses: (1) the Non-Dispute

Subclass, for whom the Court entered judgment on July 23, 2020; (2) the Dispute Subclass, which

currently includes Freelancers; and (3) the Arches Subclass. Docket No. 82. The Court approved

the Dispute Subclass with the following definition:

       All approved class members offering Qualified Health Plans under the Patient
       Protection and Affordable Care Act in the 2014 and 2015 benefit years, whose
       allowable costs in either the 2014 or 2015 benefit years, as calculated by the Centers
       for Medicare & Medicaid Services, were more than 103 percent of their target
       amounts (as those terms are defined in the Patient Protection and Affordable Care
       Act), and that dispute the amount due to the entity under Section 1342 of the
       Affordable Care Act, and/or dispute the government’s right to offset debts against
       a judgment pursuant to Section 1342, and/or dispute the extent of any such offset.

Id.

      THE DISPUTE SUBCLASS SHOULD BE DIVIDED INTO TWO SUBCLASSES

       After the Court’s order creating three subclasses, Freelancers and the United States agreed

to a resolution of Freelancers’ claim against the United States under ACA section 1342 for risk

corridors benefit years 2014 and 2015.1 The Parties agree that there is no reason to delay judgment

in favor of Freelancers. Accordingly, the Parties request that the Dispute Subclass “be divided

into subclasses that are each treated as a class under” RCFC 23(c)(5). Specifically, the Parties



1
 The Dispute Subclass has a pending motion to dismiss the United States’ counterclaim. Docket
No. 103. In that motion, the Dispute Subclass noted that “Freelancers and the government have
agreed in principle to resolve their dispute, and the parties intend to file a motion to place
Freelancers in a separate subclass.” Id. at n.1.


                                                 3
         Case 1:16-cv-00259-KCD Document 120 Filed 04/13/21 Page 4 of 5




request to move Freelancers into a newly created “Freelancers Subclass,” defined as follows:

        All approved class members offering Qualified Health Plans under the Patient
        Protection and Affordable Care Act in the 2014 and 2015 benefit years, whose
        allowable costs in either the 2014 or 2015 benefit years, as calculated by the Centers
        for Medicare & Medicaid Services, were more than 103 percent of their target
        amounts (as those terms are defined in the Patient Protection and Affordable Care
        Act), and who were previously members of the Dispute Subclass, but have since
        agreed to a resolution of their dispute with the government with respect to this
        litigation.

Freelancers has agreed to serve as the class representative for the Freelancers Subclass.

                        STIPULATION FOR ENTRY OF JUDGMENT
                          AS TO THE FREELANCERS SUBCLASS

        The Parties stipulate that the Freelancers Subclass is entitled to payment from the United

States under the risk corridors program for the 2014 and 2015 benefit years in the amount of

$23,301,140.37. Accordingly, the Parties jointly request that the Court enter judgment in favor of

the Freelancers Subclass in the amount of $23,301,140.37.

        Upon entry of final judgment and receipt of payment, Freelancers (HIOS No. 10191), and

any and all of Freelancers’ affiliated entities, release the United States, its agencies,

instrumentalities, officers, agents, employees, and servants, from all claims (including attorney

fees, costs, and expenses of every kind and however denominated) that Freelancers, and any and

all of Freelancers’ affiliated entities, have asserted, could have asserted, or may assert in the future

against the United States, its agencies, instrumentalities, officers, agents, employees, and servants,

arising under section 1342 of the ACA for benefit years 2014 and 2015.




                                                   4
       Case 1:16-cv-00259-KCD Document 120 Filed 04/13/21 Page 5 of 5




DATED: April 13, 2021                         Respectfully submitted,

QUINN EMANUEL URQUHART &                      BRIAN M. BOYTON
SULLIVAN, LLP                                 Acting Assistant Attorney General
                                              Civil Division
/s/ Stephen Swedlow
Stephen Swedlow                               RUTH A. HARVEY
stephenswedlow@quinnemanuel.com               Director
191 N. Wacker Drive, Suite 2700               Commercial Litigation Branch
Chicago, Illinois 60606
Telephone: (312) 705-7400                     KIRK T. MANHARDT
Facsimile: (312) 705-7401                     Deputy Director

J.D. Horton                                   /s/ Terrance A. Mebane             .
jdhorton@quinnemanuel.com                     MARC S. SACKS
Adam B. Wolfson                               FRANCES M. MCLAUGHLIN
adamwolfson@quinnemanuel.com                  PHILLIP M. SELIGMAN
865 S. Figueroa Street                        TERRANCE A. MEBANE
Los Angeles, California 90017                 L. MISHA PREHEIM
Telephone: (213) 443-3000                     United States Department of Justice
Facsimile: (213) 443-3100                     Civil Division
                                              Commercial Litigation Branch
Attorneys for Plaintiff Health Republic       Telephone: (202) 307-0493
Insurance Company and the Class               terrance.a.mebane@usdoj.gov

                                              Attorneys for the United States




                                          5
